MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                    Mar 15 2016, 10:12 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Scott L. Barnhart                                        Gregory F. Zoeller
Brooke Smith                                             Attorney General of Indiana
Keffer Barnhart LLP
Indianapolis, Indiana                                    Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Antwane L. Broomfield,                                   March 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A04-1508-CR-1190
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable Leslie C. Shively,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         82D02-1403-FC-321



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A04-1508-CR-1190 | March 15, 2016       Page 1 of 4
                                       Statement of the Case
[1]   Antwane L. Broomfield appeals his convictions for carrying a handgun without

      a license, as a Class C felony; operating a vehicle while privileges were

      suspended, as a Class C felony; possession of cocaine, as a Class D felony;

      possession of a synthetic drug, as a Class A misdemeanor; and being a habitual

      offender. Broomfield raises a single issue for our review, which we restate as

      follows: whether he failed to preserve his challenge on appeal to the admission

      of certain evidence at trial with a proper, contemporaneous objection to the

      admission of that evidence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On March 10-11, 2014, Evansville Police Department Officers Bryan

      Underwood and Jonathan Oakley stopped Broomfield and two friends while

      investigating a recent home invasion. While Broomfield and the men were

      stopped, another officer observed a handgun and cocaine in a vehicle the

      officers had seen Broomfield driving. The officers then searched the vehicle and

      also discovered a synthetic cannabinoid. The officers arrested Broomfield.


[4]   The State charged Broomfield with numerous offenses. Thereafter, Broomfield

      moved to suppress the State’s evidence against him on the theory that the State

      had unlawfully detained him. The court held a pretrial, fact-finding hearing on

      Broomfield’s motion, after which it denied the motion. At his ensuing jury



      Court of Appeals of Indiana | Memorandum Decision 82A04-1508-CR-1190 | March 15, 2016   Page 2 of 4
      trial, Broomfield did not object to the admission of the State’s evidence against

      him.


[5]   The jury found Broomfield guilty as charged, and Broomfield subsequently

      admitted to being a habitual offender. The court entered its judgment of

      conviction and sentenced Broomfield accordingly. This appeal ensued.


                                     Discussion and Decision
[6]   On appeal, Broomfield purports to challenge whether the trial court erred when

      it denied his motion to suppress. But Broomfield did not seek interlocutory

      review of that decision. As such, “‘the question of whether the trial court erred

      in denying a motion to suppress is no longer viable.’” Clark v. State, 994 N.E.2d
252, 259 (Ind. 2013) (quoting Cochran v. State, 843 N.E.2d 980, 982 (Ind. Ct.

      App. 2006), trans. denied). A ruling on a pretrial motion to suppress is not

      intended to serve as the final expression concerning admissibility. Id.


[7]   Thus, as Indiana’s appellate courts have repeatedly recognized, “we consider

      [t]his appeal as what it is: a request to review the court’s decision to admit the

      evidence at trial.” Carpenter v. State, 18 N.E.2d 998, 1001 (Ind. 2014). The

      general admission of evidence at trial is a matter we leave to the discretion of

      the trial court. Nicholson v. State, 963 N.E.2d 1096, 1099 (Ind. 2012). We

      review these determinations for abuse of that discretion and reverse only when

      admission is clearly against the logic and effect of the facts and circumstances

      and the error affects a party’s substantial rights. Id.



      Court of Appeals of Indiana | Memorandum Decision 82A04-1508-CR-1190 | March 15, 2016   Page 3 of 4
[8]    It is axiomatic that, to preserve appellate review to a challenge of the

       admissibility of evidence at trial, the challenging party must make a

       contemporaneous objection when the evidence is introduced at trial. Brown v.

       State, 929 N.E.2d 204, 207 (Ind. 2010). This standard applies “whether or not

       the appellant has filed a pretrial motion to suppress.” Id. “The purpose of this

       rule is to allow the trial judge to consider the issue in light of any fresh

       developments and also to correct any errors.” Id.


[9]    Here, Broomfield did not object during trial to the admission of any of the

       State’s evidence against him. Accordingly, he has not preserved his arguments

       for appellate review. Moreover, the State relies on Broomfield’s lack of a trial

       objection in its brief on appeal, and Broomfield does not assert in a Reply Brief

       that this court should nonetheless review the merits of his argument under the

       fundamental-error doctrine or for another reason. See, e.g., id. (holding that “an

       error in ruling on a motion to exclude improperly seized evidence is not per se

       fundamental error” and that “[w]e do not consider that admission of unlawfully

       seized evidence ipso facto requires reversal”). Absent a timely objection, the trial

       court was not required to raise sua sponte the admissibility of the evidence now

       disputed for the first time on appeal. See, e.g., Brewington v. State, 7 N.E.3d 946,

       974 (Ind. 2014). Accordingly, Broomfield has not preserved his only argument

       on appeal for our review, and we affirm his convictions.


[10]   Affirmed.


       Riley, J., and May, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 82A04-1508-CR-1190 | March 15, 2016   Page 4 of 4